In an action, inter alia, to recover damages for breach of warranty, the third-party defendants, Rostislav Galkin and Dinara Galkina, appeal from an order of the Supreme Court, Richmond County (McMahon, J.), dated May 2, 2006, which denied their motion for summary judgment dismissing the third-party complaint, with leave to renew after the completion of discovery.
Ordered that the order is affirmed, without costs or disbursements.
The Supreme Court did not improvidently exercise its discretion in denying the motion for summary judgment with leave to renew after the completion of discovery (see CPLR 3211 [d]; 3212 [f]). Mastro, J.P, Florio, Garni and McCarthy, JJ., concur.